 


110 HR 3875 IH: To permit the Secretary of Labor to make an administrative determination of the amount of unpaid wages owed for certain violations of the Fair Labor Standards Act in the New Orleans region after Hurricane Katrina.
U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3875 
IN THE HOUSE OF REPRESENTATIVES 
 
October 17, 2007 
Mr. Kucinich (for himself and Mr. Issa) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To permit the Secretary of Labor to make an administrative determination of the amount of unpaid wages owed for certain violations of the Fair Labor Standards Act in the New Orleans region after Hurricane Katrina. 
 
 
1.Determination of unpaid wages related to certain violations in the New Orleans region after Hurricane Katrina 
(a)Determination by Secretary of LaborNotwithstanding any other provision of law, for any violation described in subsection (b), the Secretary of Labor may make an administrative determination of the amount of unpaid minimum wages or unpaid overtime compensation, as the case may be, and an additional equal amount as liquidated damages owed to employees by an employer on account of such violations. Such determination shall be final unless, within 15 days after receipt of notice thereof by certified mail the person charged with the violation takes exception to the determination that the violations for which the amount of unpaid minimum wages or unpaid overtime compensation, as the case may be, occurred, in which event final determination of the violation and the amount of unpaid minimum wages or unpaid overtime compensation, as the case may be, and an additional equal amount as liquidated damages owed to employees shall be made in an administrative proceeding after opportunity for hearing in accordance with section 554 of title 5, United States Code, and regulations promulgated by the Secretary. 
(b)ApplicabilityThe violations for which the administrative determination in subsection (a) applies are violations of section 6 or 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206, 207)— 
(1)that occurred in the geographical jurisdiction of the New Orleans District office of the Wage and Hours Division of the Department of Labor;  
(2)that occurred after August 29, 2005; and 
(3)for which an action under section 16(b) of the Fair Labor Standards Act of 1938 (29 U.S.C. 216(b)) may not be commenced on account of section 6 of the Act of May 14, 1947 (61 Stat. 87).  
(c)Payment and enforcementThe Secretary of Labor is authorized to supervise the payment of the unpaid minimum wages or the unpaid overtime compensation and an additional equal amount as liquidated damages owing to any employee or employees based on a determination made under subsection (a). The Secretary may bring an action in any court of competent jurisdiction to recover the amount of unpaid minimum wages or overtime compensation and an equal amount as liquidated damages.  
(d)SunsetThe authority provided under this section shall cease to be in effect on December 31, 2012. 
 
